Name: Commission Regulation (EEC) No 484/79 of 13 March 1979 on the classification of goods under subheading 39.07 E IV of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  social affairs
 Date Published: nan

 Avis juridique important|31979R0484Commission Regulation (EEC) No 484/79 of 13 March 1979 on the classification of goods under subheading 39.07 E IV of the Common Customs Tariff Official Journal L 064 , 14/03/1979 P. 0047 - 0048 Finnish special edition: Chapter 2 Volume 2 P. 0136 Greek special edition: Chapter 02 Volume 7 P. 0069 Swedish special edition: Chapter 2 Volume 2 P. 0136 Spanish special edition: Chapter 02 Volume 5 P. 0151 Portuguese special edition Chapter 02 Volume 5 P. 0151 COMMISSION REGULATION (EEC) No 484/79 of 13 March 1979 on the classification of goods under subheading 39.07 E IV of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of "yarn for fishing lines", consisting of hollow braiding made from continuous nylon fibres wholly clad with a layer of polyvinyl chloride, put up in reels in certain lengths, with tapered ends; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 2800/78 (4), includes yarn of synthetic textile fibres under heading No 51.03, braids under heading No 58.07, textile fabrics covered with artificial plastic materials under heading No 59.08 and articles of artificial plastic materials under heading No 39.07; Whereas all these headings are relevant to the classification of the abovementioned "yarn for fishing lines"; Whereas the article in question cannot be included in "yarns", within the meaning of Section XI of the Common Customs Tariff and as described, in particular, under sub-title "(B) Yarns" of the "General" Explanatory Note to the Customs Cooperation Council nomenclature concerning that Section ; whereas, technically, this article is braid; Whereas, heading No 58.07 might therefore have to be considered were it not for the fact that Note 1 to Chapter 58 of the Common Customs Tariff stipulates that this chapter is to be taken not to apply to coated or impregnated fabrics, which fall within Chapter 59 ; whereas the expression "textile fabric" is to be taken to apply also to braids, in accordance with Note 1 (A) to Chapter 59 ; whereas according to Note 2 (A) (c) to Chapter 59, however, products in which the textile fabric is completely embedded in artificial plastic material are to fall within Chapter 39 of the Common Customs Tariff ; whereas, consequently, the abovementioned "yarn for fishing lines" cannot be classified under heading No 51.03, nor under heading No 58.07, nor under heading No 59.08, but must fall within Chapter 39; Whereas the article in question, having regard to its nature and presentation, falls to be classified within Chapter 39 under subheading 39.07 E IV; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 "Yarn for fishing lines", consisting of hollow braiding made from continuous nylon fibres wholly clad with a layer of polyvinyl chloride, put up in reels in certain lengths, with tapered ends, shall be classified in the Common Customs Tariff under subheading: 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06: E. Of other materials: IV. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 40, 11.2.1977, p. 1. (3)OJ No L 172, 22.7.1968, p. 1. (4)OJ No L 335, 1.12.1978, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission